Honorable Paul T. Holt
County %totiney
Travis County
Austin, Texas

Dear Sir:                   Opinion No. O-1630
                            Re: County Clerk's method
                                 of indexing '!Assumed Name"
                                 as required by Article
                                 5'926,R.C.S.
We have for reply your letter of October 25, 19399 wherein you
request  the opinion of this Department as to the method to be
employed by the county clerk in the indexing of "Assumed Name"
certificates filed in that office pursuant to the-terms of
Article 5926, Revised Civil Statutes.

The pertinent part of your request is: "9 * 4+3 should the
(Assumed Name Index' be kept and indexed according to the
person filing same or should this record be indexed according
to the name set out in the assumed name certificate?"

Your request is a natter of statutory construction necessi-
tating diligent inquiry into the legislative intent fostering
the enactment of this statute.

 Clary V. Hurst9 138 S.W..566, 104 Tex. 423
 Roy v. Schneider, 221 S,W. 880, 110 Tex. 369
 Popham v. Patterson 51 S.W. (2) 680,.121 Tex. 61.5

A proper background must be provided by,setting out the pro-
visions of Article 5924, Revised Civil Statutes.

"No person shall conduct or transact business in this State'
under any assumed name or under any designation, name, style,
corporate or otherwise other than the real name of each
individual conducting or transacting such business, unless
such person shall fine in the office of the county clerk of
the counties in which such person conducts, or transacts or
intends to conduct or transact such business, a certificate
setting forth the name under which such business is, or is to
be, conducted or transacted, and the true full name or names of
each person conducting or transacting the same, with the
post-office address of each. 3t +? 3bfl
Honorable Paul T. Halt? Page 2, 0-1630



Continuing, Article 5’926,Revised Civil Statutes, provides
that:

"Each county clerk shall keep an alphabetical index of all
persons filing certificates provided for herein, and for in-
dexing and filing each certificate shall receive a fee of one
dollar.% 0 it"

To properly arrive at the intent of the Legislature we must
constantly keep before us the evil'sought to be remedied. A
clue is afforded by the terms of the emergency clause.:

"The fact that there is now no law providing for the registration
of the names of persons doing business under assumed or ficti-
tious names, and that absence of such law impairs the stability
of credits in the stateit % 0 The 'Assumed Name Act', Acts of
37th Leg., Sec. 7."
Thus we see that the purpose of the Legislature in passing this
act, as indicated in the emergency clause, was to prevent the
impairment of credit,s in this State. See Bristol v. Noble Oil
and Gas Co., 273 s.v~, 946. The ccurt in the Bristol case, supra,
cites with approval the followin extract from the leading case
of Cashin v. Pliter, 168 Mich. 386, 134 N.W. 482, rendered by
the Sup. ct. of Michigan.

"Parties doing business with those acting under an assumed name
have a right under the law to know who they are. 5t +t Honorable Paul T. Holt, Page 3, 0-1630



ceivable that the Legislature intended to provide for an
indexing according to the "Assumed Name" only.

Possibly, as you suggest, it would be more convenient to
index the files according to the "Assumed Name" only; however,
when the legislative intent can be gathered from the plain and
unambiguous language of a statute a matter of convenience will
not grant sufferance for the finding of some other intent.
Obviously the single purpose of this statute is to afford the
public an opportunity to know the identity of ,persons operating
businesses under assumed names. See 30 Tex. Jur. 593, Cooper
Cotton Co. v. First State Bank, 37 ‘S.W.  (2) 80.5.

Therefore, to adequately serve the'spirit of the statute, and to
give force and effect to the intention of the Legislature, we
are of the opinion that the count clerk should cross-index the
certificate files both as to the 9'Assumed Name" and the name
of the person filing said certificate; thus affording a two-way
approach to the problem.

Trusting the above satisfactorily answers your inquiry, we are

                                   Yours very truly

                             ATTORNEY GENERAL OF TEXAS

                             s/ Benjamin Woodall

                             BY
                                        Benjamin Woodall
                                                Assistant

                             By     s/ Grundy Wiliiams

                                         Grundy willlams
APPROVED NOVEMBER 14, 1939
s/ W. F. Moore
FIRST ASSISTANT ATTORNEY GENERAL


GW:RS/cg
APPROVED OPINION COMMITTEE By BWB, Chairman